Exhibit 99.1 Greetings from Apple REIT Eight, Inc. I am pleased to report that operations across our portfolio of 51 hotels continued to strengthen during the first quarter of this year. Our hotels achieved an average occupancy rate of 68 percent, an average daily rate (ADR) of $111 and revenue per available room (RevPAR) of $76. As compared to results from the same period of 2012, RevPAR increased by approximately three percent driven by a four percent increase in ADR. Although a reduction in government spending has impacted certain markets, revenue from both corporate and leisure travel continues to grow in most markets. The Company and the hotel industry are forecasting a mid-single digit percentage increase in revenue for the full year of 2013 as compared to 2012 for comparable hotels. In the first quarter of 2013, Apple REIT Eight paid its shareholders $0.14 per share in distributions. During that same time period, the Company achieved funds from operations (FFO) of approximately $6.9 million, or $0.07 per share, similar to results from the same period of 2012 of $6.8 million, or $0.07 per share. To better align our annualized distributions with results from operations over the long term, our Board of Directors approved an adjustment to our annualized distribution rate from $0.55 per share to approximately $0.4675 per share that began with our April 15, 2013 payment. While our goal is to maintain a relatively consistent distribution rate, we believe that in light of an uncertain economic recovery this strategic adjustment was prudent and allows for a reduction in debt service and the ongoing timely renovation of our hotels. We are optimistic that improvements in the overall economy, in conjunction with a limited supply of new hotels, will help accelerate the pace of our recovery. In collaboration with the Marriott® and Hilton® brands and our third-party management teams, we have implemented a variety of hospitality programs and competitive pricing strategies in an effort to position our hotels as leaders within our markets. The Company’s average Market Yield for the first three months of 2013 and 2012 was 130 and 131, respectively. The Market Yield is a measure of each hotel’s RevPAR compared to the average in the market, with 100 being the average (the index excludes hotels under renovation) and is provided by Smith Travel Research, Inc.®, an independent company that tracks historical hotel performance in most markets throughout the world. The core business strategy of Apple REIT Eight has not wavered and our team remains committed to maximizing shareholder value over the life of our program. We own a portfolio of 51 high-quality, well-branded hotels with approximately 28 percent debt as compared to our total initial capitalization. As hotel industry fundamentals continue to strengthen, our team will continue to aggressively seek additional opportunities for revenue growth within each of our individual markets. Although not at the pace we had anticipated, we foresee that hotel operations will improve as compared to 2012 and I remain confident in our long-term success. As always, thank you for your investment in Apple REIT Eight. Sincerely, Glade M. Knight, Chairman and Chief Executive Officer Statements of Operations (Unaudited) (In thousands except statistical data) Three months ended March 31, 2013 Three months ended March 31, 2012 REVENUES Room revenue $ $ Other revenue Total revenue $ $ EXPENSES Direct operating expense $ $ Other hotel operating expenses General and administrative Depreciation Interest expense, net Total expenses $ $ NET INCOME Net income (loss) $ ) $ ) Net income (loss) per share $ ) $ ) FUNDS FROM OPERATIONS (A) Net income (loss) $ ) $ ) Depreciation of real estate owned Funds from operations (FFO) $ $ FFO per share $ $ WEIGHTED-AVERAGE SHARES OUTSTANDING OPERATING STATISTICS Occupancy 68
